UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-52635 ACCELERIZE INC. (Exact name ofregistrant as specified in its charter) Delaware 20-3858769 (State of Incorporation) (IRS Employer Identification No.) 20, SUITE 250 NEWPORT BEACH CALIFORNIA 92660 (Address of principalexecutiveoffices) (Zip Code) Registrant's telephone number, including area code: (949) 515 2141 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [X] Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X] The aggregate market value of the common equity voting shares of the registrant held by non-affiliates on June 30, 2014, the registrant's most recently completed second fiscal quarter, was $60,517,116. For purposes of this calculation, an aggregate of10,175,242 shares of Common Stock were held by the directors and officers of the registrant on June 30, 2014 and have been included in the number of shares of Common Stock held by affiliates. The number of the registrant’s shares of Common Stock outstanding as of March 17 , 2015: 62,823,458 In this Annual Report on Form 10-K, the terms the “Company,” “Accelerize,” “we,” “us” or “our” refers to Accelerize Inc., unless the context indicates otherwise. WARNING CONCERNING FORWARD LOOKING STATEMENTS THIS ANNUAL REPORT CONTAINS STATEMENTS WHICH CONSTITUTE FORWARD LOOKING STATEMENTS WITHIN THE MEANING OF THE FEDERAL SECURITIES LAWS. ALSO, WHENEVER WE USE WORDS SUCH AS “BELIEVE,” “EXPECT,” “ANTICIPATE,” “INTEND,” “PLAN,” “ESTIMATE,” “MAY,” “PREDICT,” “WILL,” “POTENTIAL,” OR SIMILAR EXPRESSIONS, WE ARE MAKING FORWARD LOOKING STATEMENTS. FOR EXAMPLE, WHEN WE DISCUSS OUR EXPECTATIONS THAT OUR REVENUES WILL INCREASE IN 2015, OUR INTENTIONS TO GROW REVENUES BY INVESTING IN SALES AND MARKETING EFFORTS, OUR SPENDING ON RESEARCH AND DEVELOPMENT, TRAINING, ACCOUNT MANAGEMENT AND SUPPORT PERSONNEL, THE INTERNET MARKET TRENDS, AND SPECIFICALLY, THE GROWTH IN ON-LINE ADVERTISING, PERFORMANCE BASED MARKETING, AND SOFTWARE-AS-A-SERVICE, AND OUR EXPECTATIONS BASED ON SUCH TRENDS, WE ARE USING FORWARD LOOKING STATEMENTS. THESE FORWARD LOOKING STATEMENTS ARE BASED UPON OUR PRESENT INTENT, BELIEFS OR EXPECTATIONS, BUT FORWARD LOOKING STATEMENTS ARE NOT GUARANTEED TO OCCUR AND MAY NOT OCCUR. ACTUAL RESULTS MAY DIFFER MATERIALLY FROM THOSE CONTAINED IN OR IMPLIED BY OUR FORWARD LOOKING STATEMENTS AS A RESULT OF VARIOUS FACTORS. IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE IN OUR FORWARD LOOKING STATEMENTS INCLUDE, AMONG OTHERS, GENERAL MARKET CONDITIONS, INCLUDING WEAKNESS IN THE ECONOMY, REGULATORY DEVELOPMENTS AND OTHER CONDITIONS WHICH ARE NOT WITHIN OUR CONTROL. OTHER RISKS MAY ADVERSELY IMPACT US, AS DESCRIBED MORE FULLY IN THIS ANNUAL REPORT UNDER “ITEM 1A. RISK FACTORS.” YOU SHOULD NOT PLACE UNDUE RELIANCE UPON FORWARD LOOKING STATEMENTS. EXCEPT AS REQUIRED BY LAW, WE UNDERTAKE NO OBLIGATION TO UPDATE OR REVISE ANY FORWARD LOOKING STATEMENTS AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. ACCELERIZE INC. (Formerly Accelerize New Media, Inc.) 2-K Table of Contents Page PART I Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Mine Safety Disclosures 14 PART II Item 5. Market For the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 22 Item 8. Financial Statements and Supplementary Data 22 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 23 Item 9B. Other Information 23 PART III Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence 28 Item 14. Principal Accountant Fees and Services 29 PART IV Item 15. Exhibits and Financial Statement Schedules 29 PART I Item 1.Business Overview We own and operate CAKE, and getcake.com, a marketing technology that provides a comprehensive suite of innovative marketing intelligence tools. Our powerful software-as-a service, or SaaS, is an enterprise solution that has been an industry standard for affiliate networks, advertisers , publishers and agencies to measurably improve and optimize digital spend. We currently have over 500 customers driving billions of consumer actions monthly through the CAKE enterprise platform. On September 30, 2014, we announced a new product offering, CAKE for Advertisers, SaaS solution purpose built for brand advertisers to unify the tracking, attribution and optimization of digital marketing spend across search, display, email, video, social, affiliate and other marketing channels. The product launch signaled an expansion of our go-to-market strategy from primarily providing performance-marketing solutions for affiliate networks (CAKE for Networks) to providing an enterprise digital marketing hub for advertisers. CAKE for Advertisers allows brands to move beyond the confines of siloed data to track, attribute and optimize digital marketing campaigns in real-time. This new CAKE for Advertisers product is well-positioned within the worldwide digital ad spend market – a market that eMarketer reports will reach $137.53 billion this year and claim over one-quarter of all ad dollars. On December 16, 2014, Gartner, Inc. named the Company as a Vendor to Watch in its “Magic Quadrant for Digital Marketing Hubs” report. The new research is intended for chief marketing officers (CMOs), chief marketing technologists and other digital marketing leaders involved in the selection of core systems to support digital marketing business requirements. According to Gartner, we appeal to enterprise performance marketers that desire strong accountability and to publishers offering a pay-for-performance pricing model. In line with our affiliate roots, CAKE for Advertisers emphasizes the tracking of media spending directly to sales. The CAKE SaaS proprietary marketing platform is used by some of the world’s leading companies and largest customer-base of enterprise affiliate marketing networks and advertisers. CAKE’s solutions are based on reliable, feature rich technology and are bolstered by the industry’s leading customer service and top tier technology partners-assuring the highest level of uptime. Our revenue model is based on a monthly license fee, a usage fee (based on volume of clicks, impressions, events, or leads), and a training and implementation fee. Clients purchase annual or monthly subscriptions with an additional usage fee. A majority of our revenue is derived from clients in the United States but we have seen over 200% year on year growth this past year from our European client base. During November 2012, we formed Cake Marketing UK Ltd, or the Subsidiary, a private limited company, which is our wholly-owned subsidiary located in the United Kingdom in order to better provide our services in the European market. Our business is currently headquartered in Newport Beach, California, with operations in Santa Monica, California, New York, New York, Sydney, Australia and London, England, allowing us to provide global support to our client base. We are looking to expand our footprint with additional locations in the United States, South America, Europe and India. The CAKE platform supports multiple languages and currencies so online marketers can track the performance of their marketing campaigns and better target their digital spend on a global scale. The CAKE platform’s breath of capabilities provides opportunities in many of the major verticals like financial services, travel, technology, entertainment, gaming, and automotive. CAKE’s mobile tracking technology allows a marketer to track application, or app, installs and more importantly events that take place within the app, so the digital marketer knows that the app was installed and what the user is doing within that app: for example, buying items, depositing funds, and referring friends. This all contributes to the marketer’s understanding of the value of that user and may effectively alter advertising spends to target profitable users. Retail tracking is an opportunity CAKE has introduced into the suite of features. This enables retailers to track the effectiveness of an online campaign at the individual product or SKU level. Retail tracking provides insight into the real value or actual products that are being sold from a specific digital ad. This is important to enable marketers to track which products are being sold from the advertisement placements. In the retail market CAKE has developed a technology that is enabling advertisers to work directly with publishers. With the CAKE platform advertisers now eliminate paying commission fees, develop direct relationships with the affiliates, and gain the transparency needed to make decisions to positively affect their digital spend return on investment. Our training, support personnel, hosting and cloud-based infrastructure contribute to our cost of operating the business. We anticipate more spending in these areas while we continue to grow and could foresee some savings in infrastructure cost due to economies of scale. However, we want to continue to invest in these areas to support our growth. To go-to-market with our new product, CAKE for Advertisers, enterprise sales representatives were added and marketing programs were created to properly launch and market the product to global advertisers. In addition, development resources were required to design and develop CAKE for Advertisers. Those resources were used to purpose our software platform for advertisers, and to create specific integrations to third party technologies that include, but are not limited to, Google AdWords, Bing Ads, YouTube, Facebook, DoubleClick for Advertisers and Marketo. We intend to grow revenues by investing in sales, marketing, and product development and innovation. We are currently hiring and will continue to hire sales executives globally to target specific verticals and accounts with both agencies and advertisers. We will allocate a significant portion of our marketing budget to being present at tradeshows, industry publications, and providing the support documentation required by sales initiatives. Additional efforts will be made to speak at industry events and write for online publications increasing awareness of the CAKE suite of products and the thought leadership driving product development. 4 Our principal offices are located at 20irch Street, Suite 250, Newport Beach, CA 92660. Our telephone number there is: (949) 515-2141. Our corporate website is: www.accelerize.com, the contents of which are not part of this annual report. Our Common Stock is quoted on the OTCQB Marketplace under the symbol "ACLZ". Industry and Market Opportunity ● In April 2014, eMarketer predicted that digital ad spending worldwide would hit $137.53 billion in 2014 and that spending on digital ads would make up around one-quarter of total media ad spending around the world . ● International Data Corporation, or IDC,cloud researchpredicted that spending on public IT cloud services would reach $47.4 billion in 2013 and is expected to be more than $107 billion in 2017. Over the 2013–2017 forecast period, IDC believes public IT cloud services will have a compound annual growth rate (CAGR) of 23.5%, five times that of the industry overall. ● IDC predicts that by 2016, $1 out of every $5 spent on software will be spent on cloud-based software. ● The mobile SaaS market is expected to grow to $16.6 billion by 2016, with a compound annual growth rate of 29.5%, according to Strategy Analytics. ● Forrester forecasts that the global market for cloud computing will grow to $118.7 billion by 2014. ● Global spending on advertising is expected to grow from $480 billion in 2012 to $619 billion in 2017, according to Magna Global. Additional Characteristics Managing online marketing campaigns is still a costly proposition.CPMs(cost per thousand impressions) tend to be slightly higher than other traditional media.Accordingly, customer acquisitions costs can easily become astronomical, if left unchecked.Risks associated with customer acquisition costs are as follows: ● Anonymity of customer base :It is extremely difficult to identify the demographics, geographics,and psychographics of online users, even with existing search tools, which may leave paid leads unutilized; ● Fraudulent procurement or creation of customer leads :Some publishers provide fraudulent data to advertisers to increase their revenue, which artificially increases customer acquisition costs without increasing revenues; ● Performance of online marketing programs is poorly measured and not automated: For example, campaign costs based on clicks and conversions are measured at the campaign period without any controls. Additionally, there is no immediate feedback on determining which banners are more effective than others; and ● Information about online campaigns between advertisers and affiliates is not automated, which may lead to inefficient relationships: Advertisers rely largely on affiliates to acquire customers. However, advertisers are unable to provide timely information about their campaigns to affiliates and advertisers do not receive timely information about each affiliate’s productivity per campaign. The business environment for our SaaS platform is characterized as follows: ● Larger advertisers are evaluating mission-critical software, such as ours, to manage their online performance-based initiatives. Such companies are factoring whether it is more beneficial to them to either develop their own technology or license it from third-parties, such as us; ● As the online performance-based market grows, there are new entrants as solution providers, who are competing mostly on price and less on richness of features and performance tools; ● We believe that our existing and potential customer base continues to look for more measurable results in their online performance-based growth; and ● We believe there are opportunities to increase our number of clients globallywhere companies are adopting and implementing online performance-based initiatives. Our Solutions We believe that our business depends upon the continuing increase of consumer and business use of the Internet and mobile devices as primary tools to facilitate research, communications and transactions. 5 Software-as-a-Service for Performance Based Marketing We own and operate CAKE,getcake.com, an internally-developed SaaS platform. CAKE is a SaaS enterprise solution delivering marketing intelligence across the highest-value digital channels with tracking and attribution for display mobile, retail, lead generation and affiliate. From tracking and reporting to lead distribution, our software enables advertisers, affiliate marketers and lead generators a scalable and accurate marketing intelligence platform developed with a combination of innovative technology and an imaginative approach to doing business online. CAKE allows users to qualify their leads using business rules, reducing the number of fraudulent leads.It also allows for real-time management of customer acquisition costs and realization rates for each marketing program, specific product campaign and lead source.Additional performance tools allow for user analysis of customer-centric performance as well as real-time consolidated data.Also, our software enables access to certaindemographics for each potential lead, revealing trends relevant to marketers. Benefits to our clients: ● Real-time reporting and monitoring of lead and conversion rates, per campaign and per lead source; ● Monitoring of fraudulent customer leads; ● Reduced costs to customers from overall IT infrastructure and personnel savings; ● Setting and modifying budget limits to cap leads and conversions; ● Providing marketing intelligence tools that allow granular visibility to demographic andgeographic data of online users; and ● Enhancing the relationship between advertisers and affiliates. We leverage off the expertise of the following third-party companies in providing our services: ● Rackspace Hosting, which operates in the hosting and cloud computing industry. It provides information technology (IT) as a service, managing Web-based IT systems for small and medium-sized businesses, as well as large enterprises worldwide; ● Amazon Web Services , which operates cloud computing hosting environments; and ● Microsoft Corporation, which provides software and related platforms for commercial and private users. How we market our services Software-as-a-Service for Performance Based Marketing We use our internal sales force to market CAKE to online marketers.Additionally we market our software through www.getcake.com, and by attending industry trade shows and events.Our clients utilize our software to provide performance-based marketing services to corporations worldwide. Intellectual Property Our employees are required to execute confidentiality and non-use agreements that transfer any rights they may have in copyrightable works or patentable technologies to us. In addition, prior to entering into discussions with potential business partners or customers regarding our business and technologies, we generally require that such parties enter into nondisclosure agreements with us. If these discussions result in a license or other business relationship, we also generally require that the agreement setting forth the parties’ respective rights and obligations include provisions for the protection of our intellectual property rights. For example, the standard language in our agreements provides that we retain ownership of all patents and copyrights in our technologies and requires our customers to display our copyright and trademark notices. As of December 31, 2014, we do not have any registered or pending patents or trademarks, except for a Service Mark (Reg. No. 4,225,522) issued on October 16, 2012 by the U.S. Patent and Trademark Office which consists of geometric shapes arranged to resemble a multi-layered slice of cake. Competition CAKE for Networks has competitors in each of the channels that we track and support. Competitors in the affiliate tracking industry include TUNE/HasOffers and HitPath . Impact Radius is a privately-held company with a performance and direct response advertising platform focused on retail tracking. Competitors in the mobile tracking sector include TUNE/Mobile App Tracking and Kochava. Competitors for CAKE for Advertisers are specific to the product’s functionality. For attribution, our competitors include Google/Adometry, AOL/Convertro and VisualIQ. For analytics and data visualization competitors include Oragami Logic and Becken. For advertisers that advertise within an affiliate channel, but that want direct relationships with their publishers, Conversant (acquired by ADS) and Rakuten offer service-based solutions, but do not provide software. Our SaaS competitors have significantly greater capital, technology, resources, and brand recognition than we do. We differentiate from our competition by providing an enterprise suite of SaaS, cloud-based marketing intelligence solutions. Most competitors have single channel solutions or have a services model. 6 Government Regulation Although there are currently relatively few laws and regulations directly applicable to our software and the Internet, it is possible that new laws and regulations will be adopted in the United States and elsewhere. The adoption of restrictive laws or regulations could slow or otherwise affect Internet growth and the development or usage of our software. The application of existing laws and regulations governing Internet and software issues such as property ownership, libel and personal privacy is also subject to substantial uncertainty. There can be no assurance that current or new government laws and regulations, or the application of existing laws and regulations (including laws and regulations governing issues such as property ownership, taxation, defamation and personal injury) will not expose us to significant liabilities, slow Internet growth and the development or usage of our software or otherwise hurt us financially. Research and Development During 2013 and 2014, we incurred research and development expenses of approximately $1,425,000 and $3,143,000, respectively, in order to further enhance our CAKE software. Employees As of December 31, 2014, we had 97 full-time employees, including all of our executive officers. None of our employees are covered by collective bargaining agreements, and we believe our relationships with our employees to be good. Item 1A. Risk Factors Our business faces risks.If any of the events or circumstances described in the following risks actually occur, our business, financial condition or results of operations could suffer, and the trading price of our common stock could decline. Our investors and prospective investors should consider the following risks and the information contained under the heading "Warning Concerning Forward Looking Statements" before deciding to invest in our common stock. Our resources are limited and it may impact how we implement our growth strategy which may impact our operations. Our resources are limited. Our working capital at December 31, 2014 amounts to approximately$1,675 ,000. As we implement our growth strategy, poor strategic design or execution could impact negatively our operations and our cash flows. We expect that our expenses will continue to increase as we continue to develop and implement our products and services. Our capital requirements may vary materially from those currently planned if, for example, we incur unforeseen capital expenditures, incur unforeseen operating expenses, or make investments to maintain our competitive position. If this is the case, we may have to delay or abandon some or all of our development plans or otherwise forego market opportunities. We will need to generate significant revenues to be profitable in the future, and we may not generate sufficient revenues to be profitable on either a quarterly or annual basis in the future. We have a history of losses. We have a history of losses and negative cash flows from operations. In contrast to our profitability in 2012 and 2013, we had a net loss of approximately $3.3 million in 2014 and net loss of approximately $1.2 million in 2011. Our operations have been financed primarily through proceeds from the issuance of equity , borrowings under promissory notes, and use of a line of credit. We may continue to incur losses in the future. 7 Our quarterly financial results will fluctuate, making it difficult to forecast our results of operation. Our revenues and operating results may vary significantly from quarter to quarter due to a number of factors, many of which are beyond our control, including: ● Variability in demand and usage for our products and services; ● Market acceptance of new and existing services offered by us, our competitors and potential competitors; and ● Governmental regulations affecting the use of the Internet, including regulations concerning intellectual property rights and security features. Our current and future levels of expenditures are based primarily on our growth plans and estimates of expected future revenues. If our operating results fall below the expectation of investors, our stock price will likely decline significantly. We face risks related to the macro economy. Continued uncertainty in global economic conditions continues to pose a risk to the overall economy and has adversely affected the online advertising market, which is now highly competitive. These economic conditions have impacted consumer confidence and customer demand for our products, as well as our ability to borrow money to finance our operations, to maintain our key employees, and to manage normal commercial relationships with our customers, suppliers and creditors. For example, customers have spent less on online advertising and other services . Although the economic outlook has improved since the credit crisis, if a worsening of current conditions or another economic crisis were to occur, our business and results of operations will continue to be negatively impacted. We face intense competition from other software providers. We compete with many software providers for consumers' attention and spending. Our competitors may have substantially greater capital, longer operating histories, greater brand recognition, larger customer bases and significantly greater financial, technical and marketing resources than we do. Our competitors may also engage in more extensive development of their technologies and may adopt more comprehensive marketing and advertising campaigns than we can. Our competitors may develop products and service offerings that we do not offer or that are more sophisticated or more cost effective than our own. For these and other reasons, our competitors' products and services may achieve greater acceptance in the marketplace than our own, limiting our ability to gain market share and customer loyalty and to generate sufficient revenues to achieve a profitable level of operations. Our failure to adequately address any of the above factors could harm our business and operating results. In addition, as the barriers to entry in our market segment are not substantial, an unlimited number of new competitors could emerge, thereby making our goal of establishing a market presence even more difficult. Because our management expects competition in our market segment to continue to intensify, there can be no assurances we will ever establish a competitive position in our market segment. Our software may not be successful in gaining market acceptance. We have invested a substantial amount of time and money in developing and launching our proprietary platform which has resulted in annual revenues of approximately $16.5 million in 2014. We may have difficulties in reaching market acceptance due to potential technical delays and malfunctions which may result in additional expenses and our continual increase in market acceptance will require additional sales, marketing and other customer-acquisition support expenses. 8 If we are unable to attract new customers or sell additional services and functionality to our existing customers, our revenue growth will be adversely affected. To increase our revenues, we must add new customers, encourage existing customers to renew theirlicense agreementson terms favorable to us, increase their usage of our solutions, and sell additional functionality to existing customers. As our industry matures, as interactive channels develop further, or as competitors introduce lower cost and/or differentiated products or services that are perceived to compete with ours, our ability to sell and renew based on pricing, technology and functionality could be impaired. As a result, we may be unable to renew our agreements with existing customers or attract new customers or new business from existing customers on terms that would be favorable or comparable to prior periods, which could have an adverse effect on our revenue and growth, as well as our profitability and financial condition. We may not be successful in increasing our brand awareness. We believe that developing and maintaining awareness of the CAKE brand is critical to achieving widespread acceptance of our existing and future services and is an important element in attracting new customers. In order to build brand awareness, we must succeed in our marketing efforts and provide high quality services. Our efforts to build our brand will involve significant expense. Brand promotion activities may not yield increased revenue, and even if they do, any increased revenue may not offset the expenses we incurred in building our brand. If we fail to successfully promote and maintain our brand, or incur substantial expenses in an unsuccessful attempt to promote and maintain our brand, we may fail to attract enough new customers or retain our existing customers to the extent necessary to realize a sufficient return on our brand-building efforts, and our business could suffer. We may not be successful in improving our existing products or in developing new products. We are continuously developing and testing new products and proposed enhancements to ourSaaS platform,some of which are still in the planning stage or in relatively early stages of development. Our success will depend in part on our ability to timely introduce new products into the marketplace. We must commit considerable time, effort and resources to complete development of our proposed products, service tools and product enhancements. Our product development efforts are subject to all of the risks inherent in the development of new products and technology, including unanticipated delays, expenses and difficulties, as well as the possible insufficiency of funding to complete development. Our product development efforts may not be successfully completed. In addition, proposed products may not satisfactorily perform the functions for which they are designed, they may not meet applicable price or performance objectives and unanticipated technical or other problems may occur which result in increased costs or material delays in development. Despite testing by us and by potential end users, problems may be found in new products, tools and services after the commencement of commercial delivery, resulting in loss of, or delay in, market acceptance and other potential damages. We may not be successful in developing new and enhanced services and features for our software. Our market is characterized by rapidly changing technologies, evolving industry standards, frequent new product and service introductions and changing customer demands. To be successful, we must adapt to the rapidly changing market by continually enhancing our existing services and adding new services to address customers' changing demands. We could incur substantial costs if we need to modify our services or infrastructure to adapt to these changes. Our business could be adversely affected if we were to incur significant costs without generating related revenues or if we cannot adapt rapidly to these changes. Our business could also be adversely affected if we experience difficulties in introducing new or enhanced services or if these services are not favorably received by users. We may experience technical or other difficulties that could delay or prevent us from introducing new or enhanced services. We depend on receipt of timely feeds from our content providers. We depend on Web browsers, ISPs and online service providers to provide access over the Internet to our product and service offerings. Many of these providers have experienced significant outages or interruptions in the past, and could experience outages, delays and other difficulties due to system failures unrelated to our systems. These types of interruptions could continue or increase in the future. We rely on third-party computer hardware and software that may be difficult to replace or which could cause errors or failures of our service. We rely on computer hardware purchased or leased and software licensed from third parties in order to offer our services, including database software from Microsoft Corporation, and servers hosted at Rackspace Hosting, Inc., Amazon Web Services, and SoftLayer Technologies, Inc. This hardware and software may not continue to be available to us at reasonable prices, or on commercially reasonable terms, or at all. Any loss of the right to use any of this hardware or software could significantly increase our expenses and otherwise result in delays in the provisioning of our service until equivalent technology is either developed by us, or, if available, is identified, obtained and integrated, which could harm our business. Any errors or defects in third-party hardware or software could result in errors or a failure of our service which could harm our business. 9 If our security measures are breached and unauthorized access is obtained to a customer’s data or our data or our information technology systems, our service may be perceived as not being secure, customers may curtail or stop using our service and we may incur significant legal and financial exposure and liabilities. Our service involves the storage and transmission of customers’ proprietary information, and security breaches could expose us to a risk of loss of this information, and to litigation and possible liability. These security measures may be breached as a result of third-party action, including intentional misconduct by computer hackers, by employee error, malfeasance or otherwise, during the transfer of data to additional data centers or at any time, and may result in someone obtaining unauthorized access to our customers’ data or our data, including our intellectual property and other confidential business information, or our information technology systems. Additionally, third parties may attempt to fraudulently induce employees or customers into disclosing sensitive information such as user names, passwords or other information in order to gain access to our customers’ data or our data, including our intellectual property and other confidential business information, or our information technology systems. Because the techniques used to obtain unauthorized access, or to sabotage systems, change frequently and generally are not recognized until launched against a target, we may be unable to anticipate these techniques or to implement adequate preventative measures. In addition, our customers may authorize third party technology providers, via our various Application Programming Interfaces, to access their customer data. Because we do not control the transmissions between our customers and third-party technology providers, or the processing of such data by third-party technology providers, we cannot ensure the complete integrity or security of such transmissions or processing. Any security breach could result in a loss of confidence in the security of our service, damage our reputation, disrupt our business, lead to legal liability and negatively impact our future sales. Interruptions or delays in service from our third-party data center hosting facilities could impair the delivery of our service and harm our business. We currently serve our customers from third-party data center hosting facilities located in the United States, London, Ireland, Germany, Brazil and Singapore. Any damage to, or failure of, our systems generally could result in interruptions in our service. As we continue to add data centers and add capacity in our existing data centers, we may move or transfer our data and our customers’ data. Despite precautions taken during this process, any unsuccessful data transfers may impair the delivery of our service. Further, any damage to, or failure of, our systems generally could result in interruptions in our service. Interruptions in our service may reduce our revenue, cause us to issue credits or pay penalties, cause customers to terminate their subscriptions and may adversely affect our renewal rates and our ability to attract new customers. Our business will also be harmed if our customers and potential customers believe our service is unreliable. As part of our current disaster recovery arrangements, our production environment and all of our customers’ data is currently backed up and mirrored in near real-time to offsite storage . We do not control the operation of any of these facilities, and they are vulnerable to damage or interruption from earthquakes, floods, fires, power loss, telecommunications failures and similar events. They may also be subject to break-ins, sabotage, intentional acts of vandalism and similar misconduct. Despite precautions taken at these facilities, the occurrence of a natural disaster or an act of terrorism, a decision to close the facilities without adequate notice or other unanticipated problems at these facilities could result in lengthy interruptions in our service. Even with the disaster recovery arrangements, our service could be interrupted. Defects or disruptions in our service could diminish demand for our service and subject us to substantial liability. Our service is complex and we have incorporated a variety of new computer hardware and software, both developed in-house and acquired from third party vendors.As a result, our service may have errors or defects that users identify after they begin using it that could result in unanticipated downtime for our subscribers and harm our reputation and our business. Internet-based services frequently contain undetected errors when first introduced or when new versions or enhancements are released. We have from time to time found defects in our service and new errors in our existing service may be detected in the future. In addition, our customers may use our service in unanticipated ways that may cause a disruption in service for other customers attempting to access their data. Since our customers use our service for important aspects of their business, any errors, defects, disruptions in service or other performance problems with our service could hurt our reputation and may damage our customers’ businesses. If that occurs, customers could elect not to renew, or delay or withhold payment to us, we could lose future sales or customers may make warranty or other claims against us, which could result in an increase in our provision for doubtful accounts, an increase in collection cycles for accounts receivable or the expense and risk of litigation. Our future performance and success depends on our ability to retain our key personnel. Our future performance and success is heavily dependent upon the continued active participation of our current senior management team, including our President and Chief Executive Officer, Brian Ross, our Chief Operating Officer and President of our CAKE division, Santi Pierini, our Chief Financial Officer, Michael Lin, our Chief Technology Officer, David Stewart, and our General Counsel and Secretary, Damon Stein. The loss of any of their services could have a material adverse effect on our business development and our ability to execute our growth strategy, resulting in loss of sales and a slower rate of growth. We do not maintain any "key person" life insurance for any of our employees. 10 We may be subject to infringement claims on proprietary rights of third parties for software and other content that we distribute or make available to our customers. We may be liable or alleged to be liable to third parties for software and other content that we distribute or make available to our customers: ● If the content or the performance of our services violates third party copyright, trademark, or other intellectual property rights; or ● If our customers violate the intellectual property rights of others by providing content through our services. Any alleged liability could harm our business by damaging our reputation.Any alleged liability could also require us to incur legal expenses in defense and could expose us to awards of damages and costs including, but not limited to, treble damages for willful infringement, and would likely divert management's attention which could have an adverse effect on our business, results of operations and financial condition. We cannot assure you that third parties will not claim infringement by us with respect to past, current, or future technologies. Participants in our marketsmay be increasingly subject to infringement claims as the number of services and competitors in our industry segment grows. In addition, these risks are difficult to quantify in light of the continuously evolving nature of laws and regulations governing the Internet. Any claim relating to proprietary rights, whether meritorious or not, could be time-consuming, result in costly litigation, cause service upgrade delays or require us to enter into royalty or licensing agreements, and we cannot assure you that we will have adequate insurance coverage or that royalty or licensing agreements will be available on terms acceptable to us or at all. Further, we plan to offer our services and applications to customers worldwide, including to customers in foreign countries that may offer less protection for our intellectual property than the United States. Our failure to protect against misappropriation of our intellectual property and claims against us that we are infringing the intellectual property of third parties could have a negative effect on our business, revenues, financial condition and results of operations. Evolving government regulation could adversely affect our business prospects. We do not know with certainty how existing laws governing issues such as property ownership copyright and other intellectual property issues, taxation, illegal or obscene content, retransmission of media, personal privacy and data protection will apply to the Internet or to the distribution of multimedia and other proprietary content over the Internet. Most of these laws were adopted before the advent of the Internet and related technologies and therefore do not address the unique issues associated with the Internet and related technologies. Depending on how these laws developed and are interpreted by the judicial system, they could have the effect of: ● Limiting the growth of the Internet; ● Creating uncertainty in the marketplace that could reduce demand for our products and services; ● Increasing our cost of doing business; ● Exposing us to significant liabilities associated with content distributed or accessed through our products or services; or ● Leading to increased product and applications development costs, or otherwise harm our business. Because of this rapidly evolving and uncertain regulatory environment, both domestically and internationally, we cannot predict how existing or proposed laws and regulations might affect our business. In addition, as Internet commerce continues to evolve, increasing regulation by federal, state or foreign agencies becomes more likely. For example, we believe increased regulation is likely in the area of data privacy, and laws and regulations applying to the solicitation, collection, processing or use of personal or consumer information could affect our customers’ ability to use and share data, potentially reducing demand for our software solutions and restricting our ability to store, process and share data with our customers. In addition, taxation of services provided over the Internet or other charges imposed by government agencies or by private organizations for accessing the Internet may also be imposed. Any regulation imposing greater fees for Internet use or restricting information exchange over the Internet could result in a decline in the use of the Internet and the viability of Internet-based services, which could harm our business. 11 Dilutive securities may adversely impact our stock price. As of March 17, 2015, the following securities exercisable into shares of our Common Stock were outstanding: ● 5,341,875 shares of Common Stock issuable pursuant to the exercise of warrants; and ● 14,408,336 shares of Common Stock issuable pursuant to the exercise of options. These securities represent , as of March 17, 2015, approximately 19% of our Common Stock on a fully diluted, as exercised basis. 5,275,000 of the shares of Common Stock issuable pursuant to the exercise of warrants are beneficially owned by our management. The exercise of any of these options or warrants, both of which have fixed prices, may materially adversely affect the market price of our Common Stock and will have a dilutive effect on our existing stockholders. Our internal control over financial reporting was considered ineffective as of December 31, 2013. As of December 31, 2014, our internal control over financial reporting was considered effective. If we fail to maintain an effective system of internal control over financial reporting, we may not be able to accurately report our financial results or prevent fraud. As a result, current and potential stockholders could lose confidence in our financial reporting, which would harm the value of our stock. Effective internal control over financial reporting is necessary for us to provide reliable financial reports, effectively prevent fraud and operate as a public company. We have, in the past, discovered and may, in the future, discover areas of our internal control over financial reporting that needs improvement. If we are unable to adequately maintain or improve our internal control over financial reporting, we may report that our internal controls are ineffective. If we cannot provide reliable financial reports or prevent fraud, our reputation and operating results would be negatively impacted. Ineffective internal control over financial reporting could also cause investors to lose confidence in our reported financial information which could have a negative effect on the market price of our Common Stock and which could result in regulatory proceedings against us by, among others, the SEC. Our internal control over financial reporting is not currently required to be separately audited because we are a smaller reporting company. In the event that our independent registered public accounting firm is unable to rely on our internal control in connection with their audit of our financial statements, and in the further event that they are unable to devise alternative procedures in order to satisfy themselves as to the material accuracy of our financial statements and related disclosures, it is possible that we would receive a qualified or an adverse audit opinion on those financial statements which could also adversely affect the market price of our Common Stock and our ability to secure additional financing as needed. We have not voluntarily implemented various corporate governance measures, in the absence of which stockholders may have more limited protections against interested director transactions, conflicts of interest and similar matters. Federal legislation, including the Sarbanes-Oxley Act of 2002 and The Dodd Frank Wall Street Reform and Consumer Protection Act, has resulted in the adoption of various corporate governance measures designed to promote the integrity of the corporate management and the securities markets. Some of these measures have been adopted in response to legal requirements. Others have been adopted by companies in response to the requirements of national securities exchanges, such as the New York Stock Exchange or the Nasdaq Stock Market. Among the corporate governance measures that are required under the rules of national securities exchanges are those that address the board of directors' independence, audit committee oversight, and the adoption of a code of ethics. We have not yet adopted some of these corporate governance measures and, since our securities are not listed on a national securities exchange, we are not required to do so. We have not adopted corporate governance measures such as an audit committee or other independent committees of our Board of Directors.In the absence of audit, nominating and compensation committees comprised of at least a majority of independent directors, decisions concerning matters such as compensation packages to our senior officers and recommendations for director nominees may be made by a majority of directors who have an interest in the outcome of the matters being decided. Prospective investors should bear in mind our current lack of corporate governance measures in formulating their investment decisions. The limited market for our Common Stock will make our stock price more volatile.Therefore, you may have difficulty selling your shares. The market for our Common Stock is limited and we cannot assure you that a larger market will ever be developed or maintained. Currently, our Common Stock is quoted on the OTCQB Marketplace. Securities quoted on the OTCQB Marketplace typically have low trading volumes.Market fluctuations and volatility, as well as general economic, market and political conditions, could reduce our market price.As a result, this may make it difficult or impossible for our shareholders to sell our Common Stock. There are no restrictions on the sale of our outstanding Common Stock.Sales by existing shareholders may depress the share price of our Common Stock and may impair our ability to raise additional capital through the sale of equity securities when needed. The possibility that substantial amounts of outstanding Common Stock may be sold in the public market may adversely affect prevailing market prices for our Common Stock.This could negatively affect the market price of our Common Stock and could impair our ability to raise additional capital through the sale of equity securities. S ales of shares of our C ommon S tock to the public may adversely impact our stock price . We have a currently effective Registration Statement on Form S-3 registering for sale up to $20,000,000 of our Common Stock. Sales of shares of our Common Stock in the public market, or the perception that these sales might occur , could depress the market price of our Common Stock and may make it more difficult for our stockholders to sell their common stock at desirable prices. We are unable to predict the effect that sales may have on the prevailing market price of our Common Stock. 12 Our Common Stock is subject to the “penny stock” rules of the SEC, and the trading market in our Common Stock is limited.This makes transactions in our Common Stock cumbersome and may reduce the value of your shares. The SEC has adopted Rule 3a51-1 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions.For any transaction involving a penny stock, unless exempt, Rule 15g-9 requires: ● that a broker or dealer approve a person's account for transactions in penny stocks; and ● the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: ● Obtain financial information and investment experience objectives of the person; and ● make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: ● sets forth the basis on which the broker or dealer made the suitability determination; and ● that the broker or dealer received a signed, written statement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our Common Stock and cause a decline in its market value. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Item 1B. Unresolved Staff Comments. Not applicable. Item 2. Properties. During January 2014, we entered into an office lease agreement to lease approximately 8,754 usable square feet of office space at 20irch Street, Suite 250, Newport Beach, California 92660. The lease is for a term of four years, commencing on or about February 1, 2014 and provides for an option by us to extend the term for an additional 36 month period following the initial term. The initial base rent for the lease is $22,247 per month, increasing to $25,366 per month by the end of the initial term and adjustable in accordance with the terms of the lease. We will also pay a 10.23% share of the premises’ operating expense increases over the term of the lease. The lessor will provide upto $150,000 for tenant improvements to the office space for which we have spent in the aggregate a total of $335 ,711, the balance of which will be paid by us. We moved our SaaS business and corporate headquarters to this space on February 18, 2014. During May 2014, we entered into an office sublease agreement to lease approximately 4,168 usable square feet of additional office space adjacent to our corporate headquarters in Newport Beach. The sublease is for an approximate term of two years, commencing on May 1, 2014 and ending on May 31, 2016. The initial base rent for the sublease is $10,444 per month, increasing to $11,038 per month by the end of the term. We will also pay a 5.33% share of the premises’ operating expense over the term of the sublease. During December 2010, we entered into a one year lease for approximately 800 sq. ft. office space in Santa Monica, California, which commenced on January 1, 2011. This facility is used for administrative purposes.Under the terms of the lease, we are currently required to pay monthly base rent of $1,875, but we also receive $933 per month in subtenant payments. The lease is renewable on a monthly basis and we have renewed the lease on a monthly basis since the expiration of the initial term. On July 30, 2014, our Subsidiary entered into an office lease agreement to lease approximately 1,507 usable square feet of office space at 76-78 Charlotte Street, London, England. The lease is for a term of five years, commencing on or about July 30, 2014 and provides for an option by our Subsidiary to terminate the lease after the three year anniversary, upon giving the lessor six months prior written notice. The base rent is GBP 89,667 per year and the estimated service charges for the Lease are GBP 45,648 per year. Our Subsidiary will pay an estimated GBP 60,000 for furniture, cabling and build out of the Premises. We moved the business of our Subsidiary into this space during July 2014 . We believe that our current leases are adequate and sufficient for our needs in the immediate future. 13 Item 3. Legal Proceedings. From time to time, we may become involved in legal proceedings arising in the ordinary course of our business. We are not presently a party to any legal proceedings, including the following,that we currently believe, if determined adversely to us, would individually or taken together have a material adverse effect on our business, operating results, financial condition or cash flows. On February 22, 2015, we commenced an action against Jeff McCollum, the former President of our CAKE division, by filing a complaint in the Superior Court of the State of California, County of Orange, Central District, asserting claims against Mr. McCollum for fraud, breach of contract, and breach of fiduciary duty, among others. Our complaint asserts that, during Mr. McCollum’s employment, he engaged in fraud, breached his fiduciary duties to us and our shareholders, and breached the terms of his employment contract in connection with his duties to us. We terminated Mr. McCollum’s employment on September 8, 2014 for cause as defined in Mr. McCollum’s employment agreement as a result of, among other things, Mr. McCollum having abandoned his position and professional responsibilities. Our complaint additionally asserts that following our termination of Mr. McCollum, he illegally accessed and downloaded our proprietary and confidential information, converted our property, and destroyed relevant evidence. In addition to a temporary restraining order, preliminary injunction, and permanent injunction, all enjoining Mr. McCollum from further breaching his employment agreement, we seek general and special damages, pre- and post-judgment interest, and costs of suit according to proof, plus any other legal or equitable relief as the court may deem just and proper. On February 23, 2015, Mr. McCollum commenced a separate action by filing a complaint in the Superior Court of the State of California, County of Orange, Central District, asserting claims against us for violation of California Commercial Code §8401 and breach of fiduciary duty arising from Mr. McCollum’s request to have the restrictive legend removed from his share certificate representing shares of our Common Stock owned by him. Mr. McCollum alleges that we contend that the restriction should remain on his share certificate. Mr. McCollum has requested a judicial determination as to his rights to have the restrictive legend removed from his share certificate, and an order compelling the Company to issue him a new certificate without a restrictive legend. He also seeks compensatory and punitive damages, pre-judgment interest, an award of costs, and any other relief the court may deem proper. Item 4. Mine Safety Disclosures. Not applicable. PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our Common Stock is quoted on the OTCQB Marketplace under the symbol “ACLZ”. The following table sets forth the high and low bid quotations for the Common Stock as reported on the OTCQB for each quarter during the last two fiscal years. These quotations reflect prices between dealers, do not include retail mark-ups, markdowns, and commissions and may not necessarily represent actual transactions. Fiscal Year Ended December 31, 2013 High Low Quarter Ended March 31, 2013 $ $ Quarter Ended June 30, 2013 $ $ Quarter Ended September 30, 2013 $ $ Quarter Ended December 31, 2013 $ $ Fiscal Year Ended December 31, 2014 High Low Quarter Ended March 31, 2014 $ $ Quarter Ended June 30, 2014 $ $ Quarter Ended September 30, 2014 $ $ Quarter Ended December 31, 2014 $ $ Stockholders As of March 17, 2015, there were637 stockholders of record of our Common Stock. Dividend Policy We have not declared or paid any cash dividends on our Common Stock since inception and we do not intend to pay any cash dividends on our Common Stock in the foreseeable future. We intend to retain any future earnings for use in the operation and expansion of our business. Any future decision to pay dividends on Common Stock will be at the discretion of our Board of Directors and will be dependent upon our fiscal condition, results of operations, capital requirements and other factors our Board of Directors may deem relevant. Unregistered issuance of Securities We issued warrants on September 18, 2014 to David Stewart, our Chief Technology Officer, to purchase up to 2,000,000 shares of our Common Stock at an exercise price of $1.19 per share. We issued warrants on December 12, 2014 to Michael Lin, our Chief Financial Officer, and to Santi Pierini, our Chief Operating Officer and President of our CAKE division, to purchase up to 1,400,000 and 1,650,000, respectively, shares of our Common Stock at an exercise price of $1.33 per share. The warrants were issued in consideration of the executive officer’s services to us, vest in twelve equal quarterlyinstallments commencing on January 1, 2015, and were exempt from registration pursuant to Section 4(a)(2) under the Securities Act as not involving any public offering. Share Repurchases None. 14 Item 6. Selected Financial Data. Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following information should be read in conjunction with our financial statements and accompanying notes included in this Annual Report on Form 10-K. Overview We own and operate CAKE, and getcake.com, a marketing technology that provides a comprehensive suite of innovative marketing intelligence tools. Our powerful software-as-a service, or SaaS, is an enterprise solution that has been an industry standard for affiliate networks, advertisers , publishers and agencies to measurably improve and optimize digital spend. We currently have over 500 customers driving billions of consumer actions monthly through the CAKE enterprise platform. Our revenue model is based on a monthly license fee, a usage fee (based on volume of clicks, impressions, or leads), and a training and implementation fee. Clients purchase annual or monthly subscriptions with an additional usage fee. A majority of our revenue is derived from clients in the United States but we have seen an average 12% quarter on quarter growth this past year from our European client base. Our training, support personnel, hosting and cloud-based infrastructure contribute to our cost of operating the business. We anticipate more spending in these areas while we continue to grow and could foresee some savings in infrastructure cost due to economies of scale. However, we want to continue to invest in these areas to support our growth. To go-to-market with our new product, CAKE for Advertisers, enterprise sales representatives were added and marketing programs were created to properly launch and market the product to global advertisers. In addition, development resources were required to design and develop CAKE for Advertisers . We experienced 71% year over year growth in revenue in 2014 when compared to the same period in 2013. The organic growth has been a result of providing the marketing technology industry a comprehensive suite of marketing intelligence tools through innovation and what we believe to be a superior product and customer experience. We intend to grow revenues by investing in sales, marketing, and product development and innovation. We are currently hiring and will continue to hire sales executives globally to target specific verticals and accounts with both agencies and advertisers. We will allocate a significant portion of our marketing budget to being present at tradeshows, industry publications, and providing the support documentation required by sales initiatives. Additional efforts will be made to speak at industry events and write for online publications, increasing awareness of the CAKE suite of products and the thought leadership driving product development. 15 Results of Operations ACCELERIZE INC. (Formerly Accelerize New Media, Inc.) CONSOLIDATED RESULTSOF OPERATIONS Years Ended December 31, Increase/ (Decrease) in $ 2014 Increase/ (Decrease) in % 2014 vs 2013 vs 2013 Revenue: $ $ 9,653,865 % Cost of revenues 2,063,481 2,080,507 % Gross Profit % Operating expenses: Research and development 3,142,851 1,425,215 % Sales and marketing 3,829,175 % General and administrative 2,520,631 % Total operating expenses 7,775,021 % Operating loss ) ) (3,036,895 ) % Other income (expense): Interest income 18,185 14,745 % Interest expense ) ) (10,039 ) % Total other (expense) % Loss from continuing operations ) ) (3,043,494 ) % Discontinued operations Gain from the disposal of discontinued operations - 303,537 ) -100.0 % Income from discontinued operations, net - 303,537 (303,537 ) -100.0 % Net (loss) income $ (3,253,255 ) $ 93,776 $ (3,347,031 ) -3569.2 % Revenues Years ended December 31, % Change Revenues $ 16,460,030 $ 9,653,865 % We generate revenues from monthly licensing fees, supplemented by per-transaction fees paid by customers for monthly platform usage along with training and implementation (also known as on-boarding) fees. The increase in our software licensing revenues during 2014, when compared to the prior year, is due to the increased number of customers using our SaaS products and services, as well as increased monthly revenues from our existing customers resulting from higher usage of our SaaS platform. Our number of customers increased 43% during 2014 when compared to the prior year, and our average monthly fee per customer increased 17% during 2014 when compared to the prior year. The increase in the number of customers using our SaaS products and services during 2014 is primarily due to the increased resources we have devoted to customer acquisition for our SaaS products. The higher usage by our existing customers of the same products is primarily due to higher market acceptance among our larger users who generate a higher volume of transactions. We believe that our SaaS revenues will continue to increase during 2015. 16 Cost of Revenues Years ended December 31, % Change Cost of Revenues $ 4,143,988 $ 2,063,481 % Cost of revenue consists primarily of web hosting and personnel costs associated with supporting customer on-boarding and training activities, consisting of salaries, benefits, and related infrastructure costs. Web hosting fees are partially correlated to our revenues, depending on each specific agreement we have with our clients. The majority of our clients’ services are hosted on non-dedicated servers, on which capacity can be maximized by server, while certain customers prefer to have their services hosted on dedicated servers, on which capacity can only be maximized by customer and by server. Additionally, our resources associated with on-boarding are usually allocated at the beginning of the relationship with the new customer (usually, the first two months). Accordingly, our personnel costs associated with supporting customer on-boarding activities are not necessarily correlated with our revenues. During 2014, when compared to the prior year, cost of revenues significantly increased reflecting the higher number of employees we hired to support customer on-boarding and training activities, which increased our personnel costs by approximately $525,000, when compared to 2013, as well as web hosting fees incurred to support our increased number of clients and platform usage, which increased by approximately $1,350,000, when compared to 2013. We believe that our cost of revenues will continue to increase, at lower percentages than our anticipated increase in revenues, for 2015. Research and Development Expenses Years ended December 31, % Change Research and development $ 3,142,851 $ 1,425,215 % Research and development expenses consist primarily of personnel costs associated with the enhancement and maintenance of our SaaS product offerings, consisting of salaries, benefits, and related infrastructure costs, offset by capitalized software development costs. Our research and development expenses increased during 2014, when compared to the prior year, due to increased staff assigned to the enhancement and maintenance of our software services, which translated into increased personnel costs, offset by the capitalization of software development costs which amounted to approximately $725,000 during 2014. Capitalized software development costs during 2013 amounted to approximately $565,000. We believe that our research and development expenses will continue to increase during 2015 as we continue to enhance some of the features of our SaaS platform, offset by the amount of internal-use software development costs which would otherwise be capitalized. Sales and Marketing Expenses Years Ended December 31, % Change Sales and Marketing $ 6,170,653 $ 3,829,175 % Sales and marketing expenses consist primarily of personnel costs associated with the sale and marketing of our SaaS products, including salaries, benefits, and related infrastructure, as well as the costs of related marketing programs, such as trade shows and public relations. The increase in sales and marketing expenses during 2014, when compared to the prior year, is primarily due to the increased number of employees associated with the sale of our products as well as increased expenditures in our marketing programs, primarily company rebranding, trade shows, press relations, industry analyst relations and digital advertising (including, pay-per-click, display ads, sponsored articles, etc.). Additionally, we amortized customer relationships we acquired from a former competitor in November 2013 of $666,667 during 2014. We believe that our sales and marketing expenses will continue to increase during the remainder of 2015 as we continue to hire sales and marketing personnel in the U.S. and in Europe in anticipation of increased revenues and as we increase our expenditures in certain marketing programs. Additionally, the remaining amortization of the customer relationships we acquired from the former competitor in November 2013 will amount to $296,296 during 2015. 17 General and Administrative Expenses Years Ended December 31, % Change General and administrative $ $ 2,520,631 % General and administrative expenses primarily consist of personnel costs associated with the support of our operations consisting of salaries, benefits, and related infrastructure. Also included are non-personnel costs, such as audit fees, accounting services and legal fees, as well as professional fees, insurance and other corporate expenses such as investor relations. The increase in general and administrative expenses during 2014, when compared with the prior year, is primarily due to the increased number of employees assigned to support our organization. As part of this increase in personnel, roles became more clearly defined in 2014 and personnel expenses for our account managers were classified as general and administrative expenses in 2014 as this function became purely a customer support function related to our day-to-day operations. These expenses were classified under sales and marketing in 2013. Additionally, we continued to expand in Europe during 2014, we incurred additional up-front expenses related to developing and integrating our operations in Europe prior to a commensurate increase in revenues, and increased our efforts in investor relations. We believe that our general and administrative expenses will continue to increase during 2015 as we expect that the scope of our operations will continue to expand. Other Income/Interest Income Years Ended December 31, % Change Other Income/Interest Income $ 18,185 $ 14,745 % Other Income during 2013 consisted of interest income associated with a note receivable delivered to us by the buyer of our online marketing services division during September 2012, which was satisfied by the borrower in June 2013 and the amortization of the related original issuance discount. Due to the cancellation of this note receivable, we have not recognized any interest income from the note receivable in 2014. Other Income during 2014 consisted of rent income from a sublease of our Santa Monica office space and profit from sale of non-inventory assets. The increase in Other Income during 2014, when compared to the prior year, is due to the sale of non-inventory assets which only occurred in 2014. Other Expenses/Interest Expense Years Ended December 31, % Change Other Expenses/Interest Expense $ 49,908 $ 39,869 % Other expenses consist of interest charges and amortization of deferred financing costs associated with our line of credit, or the Line of Credit (described below), with Square 1 Bank, or the Lender, during 2014 and debt discount associated with our 12% Convertible Notes Payable and 12% Note Payable in 2013. The increase in interest expenses during 2014 is primarily due to borrowings we have made from time to time under the Line of Credit. 18 Income from discontinued operations, net Years Ended December 31, % Change Gain from the disposal of discontinued operations - 303,537 -100.0 % Income from discontinued operations, net $ - $ 303,537 -100.0 % We sold our online marketing services division in September of 2012. The gain during 2013 resulted primarily from disposition proceeds received as in-kind services from the buyer of our online marketing services division. We did not receive such in-kind services during 2014 and do not anticipate recognizing additional gains or losses from the disposal of discontinued operations in 2015. Liquidity and Capital Resources Ending balance at December 31, Average balance during years ended December 31, Cash $ 1,130,667 $ 1,157,315 $ 1,143,991 $ 694,621 Accounts receivable 1,749,566 1,041,671 1,395,618 857,745 Accounts payable and accrued expenses 1,202,496 1,703,007 1,452,751 993,767 Convertible notes payable excluding debt discount - - - 88,122 Notes payable, excluding debt discount - - - 72,187 Line of credit - - At December 31, 2014 and 2013, 58% and 55%, respectively, of our total assets consisted of cash, cash equivalents and accounts receivable. We extend unsecured credit in the normal course of business to our customers. The determination of the appropriate amount of the reserve for uncollectible accounts is based upon a review of the amount of credit extended, the length of time each receivable has been outstanding, and the specific customers from whom the receivables are due. The objective of liquidity management is to ensure that we have ready access to sufficient funds to meet commitmentswhile implementing our growth strategy. Our primary sources of liquidity historically include the sale of our securities and other financing activities. We also completed the sale of our online marketing services division in September 2012, which generated $379,000. Most recently, we have entered into the Line of Credit. In August 2013, we satisfied all our then existing interest-bearing outstanding obligations by paying the remaining principal amount of $22,500 and $122,500 on the 12% Note Payable and certain 12% Convertible Notes Payable, respectively, from existing cash on hand. Additionally, we issued 131,411 shares of our Common Stock in satisfaction of $52,564 of principal and interest on certain 12% Convertible Notes Payable. We do not have any material commitments for capital expenditures of tangible items. We routinely purchase computers, office equipment, and technology to maintain or enhance the productivity of our employees and such capital expenditures amounted to $185,287 and $216,307, respectively, during 2014 and 2013. We have material commitments for payments under an agreement with a former competitor from whom we purchased certain customer relationships, as referenced on our consolidated balance sheet at December 31, 2013,related to our business. Pursuant to the agreement, we paid $1 million payable in four installments of $250,000 every quarter, beginning March 2014. Additionally, the former competitor referred potential clients to us. We paid the final installment of $250,000 in December 2014 and have no outstanding balance under this arrangement at December 31, 2014. On September 30, 2014, we entered into an amendment of our Line of Credit with the Lender to borrow up to a maximum of $6,000,000 at our discretion, an increase from up to $3,000,000 that we were permitted to borrow under the original Line of Credit entered into on March 17, 2014. Amounts borrowed will accrue interest at the prime rate in effect from time to time plus 1.25%, not to be less than 5.5% per annum, provided that in no event shall the accrued interest payable with respect to any month be less than $10,000. Accrued interest on amounts borrowed is payable monthly and all other amounts borrowed will be payable in full on the maturity date of March 17, 2016, which maturity date may be extended to March 17, 2017 if we provide the Lender with a fully-funded business plan acceptable to the Lender by January 15, 2016 and no event of default has occurred. The Line of Credit may be earlier terminated without a prepayment fee. The Line of Credit, as amended, contains covenants including, but not limited to, covenants to achieve specified Adjusted EBITDA levels and customer renewal levels, limiting capital expenditures, requiring minimum liquidity and restricting our ability to pay dividends, purchase and sell assets outside the ordinary course and incur additional indebtedness. As of December 31, 2014, we were in compliance with these covenants. The occurrence of a material adverse change, as defined, will be an event of default under the Line of Credit, in addition to other customary events of default. We granted the Lender a security interest in all of our personal property and intellectual property. We owed $2,900,000 under the Line of Credit at December 31, 2014. The interest rate for the amount borrowed was 5.5% per annum. 19 We believe we have sufficient cash to fund our operations for the next 12 months. We currently expect to use cash balances, borrowings under the Line of Credit, and net proceeds from offerings of our equity securities to fund our future operations, capital expenditures and other expenses. We currently have an effective shelf registration statement that allows us to issue up to $20,000,000 of our Common Stock on an expedited basis, but it does not assure that there will be buyers for such Common Stock. Our ability to obtain, and the costs of, any future financings will depend primarily on our success, profitability and market conditions, among other factors. Changes in Cash Flows Years Ended December 31, Cash flows from operating activities: Net income (3,253,255 ) 93,776 Gain from the disposal of discontinued operations - ) Loss on note receivable - 19,889 Adjustments to reconcile loss from continuing operations to net cash (used in) provided by operating activities: Depreciation and amortization 1,321,613 113,588 Amortization of debt discount 19,317 21,293 Provision for bad debt 153,041 40,864 Fair value of services in lieu of proceeds from note receivable - 246,361 Fair value of options 603,198 504,511 Amortization of original issuance discount - ) Changes in operating assets and liabilities: Accounts receivable ) ) Other assets ) ) Prepaid expenses ) ) Accounts payable and accrued expenses (475,512 ) 418,480 Deferred revenues 123,164 58,695 Net cash (used in) provided by operating activities (2,621,600 ) 749,198 Cash flows used in investing activities: Proceeds from sale of lead generation business - 137,176 Capitalized software for internal use ) ) Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows provided by financing activities: Principal repayments on notes payable - ) Proceeds from line of credit, net - Payment of financing costs ) - Proceeds from exercise of warrants and options 1,079,031 1,086,146 Net cash provided by financing activities 3,929,031 819,966 Effect of exchange rate changes on cash ) - Net (decrease) increase in cash (26,648 ) 925,389 Comparison of Year Ended December 31, 2014 to December 31, 2013 The increase in the fair value of options during 2014 is primarily due to an increased number of options vesting during 2014 when compared to 2013. The increase in accounts receivable as of December 31, 2014, when compared to 2013, is primarily due to a commensurate increase in revenues. The decrease in accounts payable and accrued expenses as of December 31, 2014, when compared to 2013, is primarily due to a commensurate decrease in non-payroll expenses. Cash used in investing activitiesduring 2014 consists of purchases of computer equipment and other capital expenditures of approximately $598,000 , and capitalization of development costs for internal-use software of approximately $725,000. Cash used in investing activities during 2013 consisted of approximately $216,000 in purchases of capital expenditures which included $125,000 for a one-time license fee for software for internal use, and approximately $565,000 in capitalization of development costs of internal-use software. These costs in 2013 were offset by proceeds from the sale of discontinued operations of approximately $137,000. 20 Cash provided by financing activities during 2014 resulted from the proceeds from the exercise of warrants of approximately $1,080,000 and a $2,900,000 draw down on the Line of Credit at December 31, 2014. This amount was offset by $50,000 in financing costs. Cash provided by financing activities during 2013 consisted of approximately $1,086,000 from the exercise of warrants, offset by the principal repayments on our notes payable, then outstanding, of approximately $266,000. Despite an increase in revenues, theincrease of net cash used in operating activitiesduring 2014 was primarily due to an increase in correlated web-hosting and payroll costs, as well as an increase in accounts receivable due to a commensurate increase in revenues.The increase in net cash used in operating activities during the year ended December 31, 2013 was due to an increase in revenues during 2013, offset by a lesser increase in correlated web-hosting and payroll costs and by costs incurred in connection with capitalized software for internal use, which are shown as an investing activity. Capital Raising Transactions Exercise of warrants and options We generated proceeds of $1,079,031 from the exercise of 3,082,875 warrants during 2014. Line of Credit On March 17, 2014, we entered into the Line of Credit with the Lender by executing a loan and security agreement to borrow up to a maximum of $3,000,000 at our discretion. Amounts borrowed will accrue interest at the prime rate in effect, plus 1.25%, not to be less than 5.5% per annum. Accrued interest on amounts borrowed is payable monthly and all other amounts borrowed will be payable in full on the maturity date of March 17, 2016, which maturity date may be extended to March 17, 2017 if we provide the Lender with a fully-funded business plan acceptable to Lender by January 15, 2016 and no event of default has occurred. On September 30, 2014, we increased the Line of Credit with Square 1 Bank to borrow up to a maximum of $6,000,000 at our discretion. The Line of Credit contains covenants including, but not limited to, covenants to achieve specified Adjusted EBITDA, as defined, levels and customer renewal levels, limiting capital expenditures and restricting our ability to pay dividends, purchase and sell assets outside the ordinary course and incur additional indebtedness. As of December 31, 2014, we were in compliance with these covenants. The occurrence of a material adverse change, as defined, will be an event of default under the Line of Credit, in addition to other customary events of default. We granted the Lender a security interest in all of our personal property and intellectual property. In connection with the Line of Credit, we issued to the Lender a warrant to purchase up to 46,875 shares of our Common Stock at an exercise price of $1.60 per share subject to certain adjustments for dividends, splits, or reclassifications. The warrant is exercisable for 3 years and expires on March 17, 2017. We owed $2,900,000 under the Line of Credit at December 31, 2014. The interest rate for the amount borrowed was 5.5% per annum. Other outstanding obligations at December 31, 2014 Warrants As of December 31, 2014, 5,341,875 shares of our Common Stock are issuable pursuant to the exercise of warrants. 21 Options As of December 31, 2014, 14,408,336 shares of our Common Stock are issuable pursuant to the exercise of options. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Climate Change Our opinion is that neither climate change, nor governmental regulations related to climate change, have had, or are expected to have, any material effect on our operations. Critical Accounting Policies Share-Based Payment We account for stock-based compensation in accordance with Accounting Standards Codification, or ASC, Topic 718, Compensation-Stock Compensation , or ASC 718. Under the fair value recognition provisions of this topic, stock-based compensation cost is measured at the grant date based on the fair value of the award and is recognized as expense on a straight-line basis over the requisite service period, which is the vesting period. See Note 10 in the footnotes to our consolidated financial statements included elsewhere in this Annual Report on Form 10-K for further information regarding our stock-based compensation assumptions and expenses. We use the Black-Scholes-Merton option-pricing model to estimate the fair value of our options, which incorporates various subjective assumptions including volatility, risk-free interest rate, expected life, and dividend yield to calculate the fair value of stock option awards. Compensation expense recognized in the consolidated statements of operations is based on awards ultimately expected to vest and reflects estimated forfeitures. ASC 718 requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Revenue Recognition We recognize revenue on arrangements in accordance with ASC Topic 605, Revenue Recognition. Revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed, and collectability of the resulting receivable is reasonably assured. Our SaaS revenues are generated from implementation and training fees and a monthly license fee, supplemented by per transaction fees paid by customers for monthly platform usage. The initial term of the customer contract is generally one year with one of two general cancellation policies. Each party may cancel the contract within the initial period or after the initial period, with 30-days’ prior notice. We do not provide any general right of return for our delivered items. Services associated with the implementation and training fees have standalone value to our customers, as there are third-party vendors who offer similar services to our services. Accordingly, they qualify as separate units of accounting. We allocate a fair value to each element deliverable at the recognition date and recognize such value when the services are provided. We base the fair value of the implementation and training fees on third-party evidence and the monthly license fee on vendor-specific objective evidence. Fees charged by third-party vendors for implementation and training services do not vary significantly from the fees charged by us. Services associated with implementation and training fees are generally rendered within a month from the initial contract date. The value attributed to the monthly license fees as well as the fees associated with monthly transaction-based platform usage are recognized in the corresponding period. Useful Lives of Long-Lived Assets We amortize our fixed assets, such as capitalized software for internal use, and customer relationships over their useful lives. We exercise judgment in determining the useful lives of such assets based on our historical experience. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. Not applicable. Item 8. Financial Statements and Supplementary Data. The information required by this item is included in Item 15 of this Annual Report on Form 10-K. Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. None. 22 Item 9A.Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our management, with the participation of our Chief Executive Officer, who is our principal executive officer, and our Chief Financial Officer, who is our principal financial officer, has evaluated the effectiveness of our disclosure controls and procedures as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended, or the Exchange Act. Based upon that evaluation, our principal executive officer and principal financial officer concluded that, as of December 31, 2014, our disclosure controls and procedures are effective in ensuring that material information required to be disclosed in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, including ensuring that such material information is accumulated and communicated to our management, including our principal executive officer, and our principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Management ’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule 13a-15(f) under the Exchange Act.Our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2014.In making this evaluation, our management used criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control Over Financial Reporting – Integrated Framework (1992) . During our assessment of the design and the effectiveness of internal control over financial reporting, our management identified no material weaknesses and believes that, as of December 31, 2014, our internal control over financial reporting is effective. This annual report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our independent registered public accounting firm pursuant to the rules of the SEC that permit smaller reporting companies to provide only the management’s report in this annual report. Changes in Internal Control over Financial Reporting There has been no change in our internal control over financial reporting (as defined in Rule13a-15(f) under the Exchange Act) during the most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information None 23 PART III Item 10.Directors, Executive Officers and Corporate Governance. The following table sets forth the names, ages and principal position of our executive officers and directors as of March 17, 2015: Name Age Position Brian Ross 40 Chairman of the Board, President, Chief Executive Officer, Treasurer Santi Pierini 52 Chief Operating Officer, President of our CAKE division Michael Lin 44 Chief Financial Officer David Stewart 28 Chief Technology Officer Damon Stein 39 General Counsel and Secretary Mario Marsillo Jr. 46 Director Gregory Akselrud 39 Director Brian Ross . Mr. Ross has served as our President, Chief Executive Officer and director since November 2005, and as our Chairman of the Board since March 2013. He previously served as Senior Vice President of Business Development for iMall, Inc. from 1994 and became Director of Investor Relations in June 1997. iMall, Inc. was acquired by Excite@Home in October 1999. Mr. Ross then served as a Business Development Manager in Excite@Home’s E-Business Services Group until December 1999. After the sale of iMall, Mr. Ross was a founding investor of GreatDomains Inc. which was sold in October 2000 to Verisign. Between 2000 and 2003, he was Director of Business Development for Prime Ventures Inc., a leading Venture Partner firm focusing on early stage companies in Southern California. In July 2004, Mr. Ross became a founding investor in E-force Media, a diversified online marketing company where he acted as interim Director of Business Development. Mr. Ross attended the University of Santa Barbara. We believe that Mr. Ross is qualified to serve as a director for the following reasons: Mr. Ross, who is one of our founders, is an Internet industry veteran with over two decades of experience.He has been our Chief Executive Officer for more than eight years and he has a proven track record with the aforementioned companies, which were all operating in online marketing solutions and e-commerce. Additionally Mr. Ross has played an important role in the development and growth of various Internet companies, taking them from start-up companies through the various stages of their growth cycle. Santi Pierini. Mr. Pierini was appointed as our Chief Operating Officer in October 2014. Mr. Pierini joined us in February 2014 as our Executive Vice President of Marketing. Mr. Pierini has previously served in senior executive positions at InQuira, Inc. (acquired by Oracle Corporation) from 2009 to 2010, Day Software (now Adobe Marketing Cloud) from 2002 to 2009, Vignette Corporation (acquired by OpenText Corporation) from 2000 to 2002 and OnDisplay Creative (acquired by Vignette Corporation) from 1997 to 2000. Earlier in his career, he worked in marketing at Dun & Bradstreet, Jet Propulsion Laboratory as a systems architect and as a senior management consultant for Andersen Consulting (now Accenture). Mr. Pierini is a graduate of California Polytechnic State University, San Luis Obispo with a B.S. in Computer Science. Michael Lin. Mr. Lin was appointed our Chief Financial Officer in September 2014. From June 2013 to September 2014, Mr. Lin was our Executive Vice President of Finance. From 2012 to March 2013 Mr. Lin was the Chief Financial Officer of Gehry Technologies, Inc., from 2009 to 2011 he was the Chief Financial Officer of Uniloc USA, Inc./BlueCava, Inc. From 2003 to 2008 he was the Vice President of Finance and Strategic Planning at Fasst Search & Transfer, Inc./Microsoft Corporation. Mr. Lin is a graduate of Hofstra University with a B.B.A. in Finance and holds a M.B.A. from Babson College. David Stewart . Mr. Stewart has served as our Chief Technology Officer since September 2014. Mr. Stewart previously served as our Executive Vice President of Technology since May 2013 , and was previously our Vice President of Technology and Product Development since December 2010 .From December 2007 until December 2010, Mr. Stewart was our Lead Developer. Mr. Stewart is a 2009 graduate of the University of California Irvine with a B.S. degree in Informatics. Damon Stein . Mr. Stein has served as our General Counsel since January 2007. Mr. Stein received his B.A. degree from the University of California at Berkeley. He was then awarded a partial academic scholarship to Pepperdine University where he received his J.D./M.B.A. Mr. Stein is licensed to practice law in California. Mario Marsillo Jr . Mr. Marsillo has been a director since April 2014. Mr. Marsillo is the Managing Director of Private Equity for Network 1 Financial Securities Inc., or Network 1, a New Jersey based FINRA member firm offering a wide array of investment banking services and has been with Network 1 since 2010. Prior to his association with Network 1, Mr. Marsillo acquired Skyebanc, Inc., a registered broker dealer, with a specialty towards private equity, and served as its Vice President of Private Equity and Business Development. Mr. Marsillo currently holds the Series 7, 63 79, 99 and 24 FINRA qualifying examinations. Mr. Marsillo attended the City University of New York. We believe Mr. Marsillo is qualified to serve as a director because Mr. Marsillo is a sophisticated businessman with investment banking and private equity experience, was an early investor in us and has previously assisted us in raising capital. Greg ory Akslerud . Mr. Akselrud has been a director since April 2014. Mr. Akselrud is a founder and partner of Stubbs, Alderton & Markiles, LLP, or Stubbs Alderton, a Southern California based business law firm with corporate, public securities, mergers and acquisitions, intellectual property and business litigation practice groups, and joined Stubbs Alderton in 2002. Mr. Akselrud chairs Stubbs Alderton’s Internet, Digital Media and Entertainment practice group and has extensive experience representing public companies at all stages of their growth. In addition to working as a full time attorney, Mr. Akselrud is an Adjunct Professor of Law at Loyola Law School, Los Angeles. Mr. Akselrud is a member of the California Bar. Mr. Akselrud received his B.A. from University of California at Los Angeles and his J.D., cum laude, from Loyola Law School. We believe Mr. Akselrud is qualified to serve as a director because Mr. Akselrud advises a wide range of public and private clients across a number of industries, including companies in digital media, Internet, entertainment, technology, consumer electronics and apparel, and has extensive experience representing public companies at all stages of their growth. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires that our executive officers, directors and persons who own more than ten percent of a registered class of our equity securities file reports of ownership on Form 3 and changes in ownership on Form 4 or 5 with the SEC. Such executive officers, directors and ten percent stockholders are also required by the SEC rules to furnish to us copies of all Section 16(a) reports that they file. Based solely on our review of the copies of such forms received by us, or written representations from certain reporting persons that they were not required to file a Form 5, we believe that, during the fiscal year ended December 31, 2014, our executive officers, directors and ten percent stockholders complied with all Section 16(a) filing requirements applicable to such persons, except that one Form 4 to report a grant of warrants to David Stewart, our Chief Technology Officer, was inadvertently filed late due to an administrative error . 24 Code of Ethics We have adopted a Code of Business Conduct Ethics that applies to the registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. We will provide a copy of our Code of Ethics, free of charge, upon request. Committees of the Board of Directors Our Board of Directors has not yet established any committees, including an Audit Committee, a Compensation Committee or a Nominating Committee. We may establish an Audit Committee and a Compensation Committee in 2015, but this will depend on our ability to attract and retain new directors. The typical functions of such committees are currently being undertaken by our Board of Directors. Audit Committee Financial Expert Currently no member of our Board of Directors is an audit committee financial expert. Item 11. Executive Compensation. The following table sets forth, for the last two completed fiscal years, all compensation paid, distributed or accrued for services rendered to us by (i)all individuals serving as our principal executive officer or acting in a similar capacity during the last completed fiscal year, regardless of compensation level; (ii) our three most highly compensated executive officers other than the principal executive officer who were serving as executive officers at the end of the last completed fiscal year and whose total compensation exceeded $100,000; and (iii) up to two additional individuals for whom disclosure would have been provided pursuant to (ii) above but for the fact that the individual was not serving as our executive officer at the end of the last completed fiscal year: Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards ($) (1) Non-Equity Incentive Plan Compensation Non-Qualified Deferred Compensation Earnings All Other Compensation ($) (2) Total Brian Ross, - Chief Executive Officer - Santi Pierini, Chief Operating Officer and President of CAKE Division - Michael Lin, - Chief Financial Officer - David Stewart, - Chief Technology Officer - Jeff McCollum, - President of CAKE Division (7) - The grant date fair dollar value recognized for the stock option awards was determined in accordance with ASC Topic 718. For a disclosure of the assumptions made in the valuation please refer to footnote10 in our financial statements filed under Item 8 of this Annual Report on Form 10-K. Includes health-related insurance paid by us on behalf of the officer. Includes options to purchase up to 650,000 shares of our Common Stock at an exercise price of $1.50 granted on March 13, 2014, vesting quarterly over three years ($474,500) and a 5-year warrant to purchase up to 1,650,000 shares of our Common Stock at an exercise price of $1.33 granted on December 12, 2014, vesting quarterly over three years ($1,162,324). 5-year warrant to purchase up to 1,400,000 sharesof our Common Stock at an exercise price of $1.33 granted on December 12, 2014, vesting quarterly over three years. Options to purchase up to 600,000 shares of our Common Stock at an exercise price of $0.87 granted on August 7, 2013, vesting quarterly over three years. 5-year warrant to purchase up to 2 ,000,000 shares of our Common Stock at an exercise price of $1.19 granted on September 18, 2014, vesting quarterly over three years. Terminated on September 8, 2014. 25 We have no plans or arrangements with respect of remuneration received or that may be received by our executive officers named in the table above to compensate such officers in the event of termination of employment (as a result of resignation, retirement or change of control) or a change of responsibilities following a change of control, except ifwe elect to terminate (i) Mr. Ross’, or Mr. Stewart’s employment without cause during the term of his respective employment agreement as described below, each shall be entitled to a severance payment of the greater of the remaining payments due on the term of the agreement or an annual base salary of one year, and all unvested options, bonuses and other compensation shall vest on the date of termination, or (ii) Mr. Pierini’s employment without cause, he shall be entitled to a severance payment of 50% of his annual base salary of one year. Employment Agreements We have written employment agreements with all of our employees. The main terms of the executive employment agreements of Brian Ross, our Chairman of the Board, President and Chief Executive Officer, Santi Pierini, our President and Chief Operating Officer and President of our CAKE division, Michael Lin, our Chief Financial Officer, and David Stewart, our Chief Technology Officer are summarized below. Mr. Ross’s employment agreement was amended, effective as of November 9, 2012, and continues until the earlier of December 31, 2017 or its earlier termination or expiration. Under the agreement Mr. Ross is entitled to an annual base salary of $275,000. Mr. Ross is entitled to an annual raise of three percent and additional annual raises and bonuses at the discretion of our Board of Directors. Any bonuses awarded will not exceed thirty percent of Mr. Ross’s base salary. If we do not make monthly salary payments during the term of his employment, such salary will accrue without interest. Mr. Ross is entitled to other benefits, including, reimbursement for reasonable business expenses and health insurance premiums. In addition, in 2007 and 2012, Mr. Ross was granted non-qualified stock options to purchase up to an aggregate of 5,100,000 of our shares, of which 4,325,000 are exercisable at December 31, 2014. The employment agreement may be terminated by us without cause upon 30-days prior written notice. If we elect to terminate Mr. Ross’s employment without cause during the term of his employment, he shall be entitled to a severance payment of the greater of the remaining payments due on the term of the agreement or an annual base salary of one year and all unvested options, bonuses and other compensation shall vest on the date of termination.We may also terminate the agreement and Mr. Ross’s employment upon his illness or disability for a continuous period of more than 45 days, his death or for cause. The agreement contains customary confidentiality and assignment of work product provisions. Mr. Pierini’s employment agreement , as amended, was originally entered into on February 10, 2014 and Mr. Pierini’s employment is at will. Under the agreement, as amended, Mr. Pierini is entitled to an annual base salary of $291 ,747. If we terminate Mr. Pierini’s employment without cause, he shall be entitled to a severance payment of 50% of his annual base salary. Mr. Pierini is entitled to other benefits including reimbursement for reasonable business expenses and payment of health insurance premiums. Additionally, Mr. Pierini was granted non-qualified stock options to purchase up to an aggregate of650,000 shares of our Common Stock and warrants to purchase up to 1,650,000 shares of our Common Stock, both vesting on a quarterly basis over a period of three years commencing on January 1, 2015 . The agreement contains customary confidentiality and assignment of work product provisions. Mr. Lin’s employment agreement , as amended, was originally entered into on June 26, 2013 and Mr. Lin’s employment is at will. Under the agreement, as amended, Mr. Lin is entitled to an annual base salary of $291,747. Mr. Lin is entitled to other benefits including reimbursement for reasonable business expenses and payment towards health insurance premiums. Additionally, Mr. Lin was granted non-qualified stock options to purchase up to an aggregate of600,000 shares of our Common Stock, of which 250,000 are exercisable at December 31, 2014 and warrants to purchase up to 1,400,000 shares of our Common Stock vesting on a quarterly basis over a period of three years commencing on January 1, 2015 . The agreement contains customary confidentiality and assignment of work product provisions. Mr. Stewart’s employment agreement was amended, effective May 13, 2013, and continues until December 31, 2017 or its earlier termination or expiration. Under the agreement Mr. Stewart is entitled to an annual base salary of $275,000. Mr. Stewart is entitled to an annual raise of three percent and additional annual raises and bonuses at the discretion of our Board of Directors. Any bonuses awarded will not exceed thirty percent of Mr. Stewart’s base salary. If we do not make monthly salary payments during the term of his employment, such salary will accrue without interest. Mr. Stewart is entitled to other benefits including reimbursement for reasonable business expenses and payment of health insurance premiums. In addition, in 2007, 2009, and 2012 Mr. Stewartwas granted non-qualified stock options to purchase up to an aggregate of1,000,000 of our shares, of which 787,500 are exercisable at December 31, 2014 and warrants to purchase up to 2,000,000 shares of our Common Stock vesting on a quarterly basis over a period of three years commencing on January 1, 2015 . The employment agreement may be terminated by us without cause upon 30-days prior written notice. If we elect to terminate Mr. Stewart’s employment without cause during the term of his employment, he shall be entitled to a severance payment of the greater of the remaining payments due on the term of the agreement or an annual base salary of one year and all unvested options, bonuses, and other compensation shall vest on the date of the termination. We may also terminate the agreement and Mr. Stewart’s employment upon his illness or disability for a continuous period of more than 45 days, his death or for cause. The agreement contains customary confidentiality and assignment of work product provisions. 26 Pension, Retirement or Similar Benefit Plans There are no arrangements or plans in which we provide pension, retirement or similar benefits for directors or executive officers. Our directors and executive officers may receive stock options at the discretion of our Board in the future. Outstanding Equity Awards at Fiscal Year-End The following table presents the outstanding equity awards held as of December 31, 2014 by our Executive Officers. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Option Exercise Price Option Expiration Date Brian Ross - $ 1/1/2017 $ 5/24/2022 Santi Pierini - $ 3/13/2014 - $ 12/12/2019 Michael Lin $ 8/7/2013 - $ 12/12/2019 David Stewart - $ 1/1/2017 - $ 12/30/2019 - $ 8/31/2020 $ 5/24/2022 - $ 9/18/2019 Jeff McCollum (8) - Consists of options to purchase 3,100,000 shares of our Common Stock vesting on a quarterly basis over a period of 36 months commencing on October 1, 2012. Consists of options to purchase 650,000 shares of our Common Stock vesting on a quarterly basis over a period of 36 months commencing on January 1, 2015 . Consists of warrants to purchase 1,650,000 shares of our Common Stock vesting on a quarterly basis over a period of 36 months commencing on January 1, 2015 . Consists of options to purchase 600,000 shares of our Common Stock vesting on a quarterly basis over a period of 36 months commencing on July1, 2014 . Consists of warrants to purchase 1,400,000 shares of our Common Stock vesting on a quarterly basis over a period of 36 months commencing on January 1, 2015 . Consists of options to purchase 850,000 shares of our Common Stock vesting on a quarterly basis over a period of 36 months commencing on October 1, 2012. Consists of warrants to purchase 2,000,000 shares of our Common Stock vesting on a quarterly basis over a period of 36 months commencing on January 1, 2015 . Terminated on September 8, 2014. All previously issued options were forfeited upon termination. Director Compensation The following table presents the compensation paid as of December 31, 2014 to our non-employee Directors. Name Fees earned or paid in cash Stock awards Option awards ($) (1) Non-equity incentive plan compensation Non-qualified deferred compensation earnings All other compensation Total Mario Marsillo, Jr. Gregory Akselrud The grant date fair dollar value recognized for the stock option awards was determined in accordance with ASC Topic 718. For a disclosure of the assumptions made in the valuation please refer to footnote 10 in our financial statements filed under Item 8 of this Annual Report on Form 10-K. On April 4, 2014, we expanded the size of the Board of Directors to three directors and appointed Mario Marsillo Jr. and Gregory Akselrud to the Board of Directors, each to serve until our next annual meeting of shareholders. In consideration of their service to us as directors, each of Mr. Marsillo and Mr. Akselrud will receive an annual compensation of $24,000 and were granted options to purchase 30,000 shares of our Common Stock at an exercise price of $1.80 per share, vesting in eight equal quarterly installments commencing on July 4, 2014 and expiring on April 4, 2024. The Chairman of our Board of Directors, Mr. Brian Ross, does not receive any additional compensation for his services as adirector.Mr. Ross is a current executive officer. Mr. Ross's compensation is fully reflected in the Summary Compensation Table above. 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters. As of March 17, 2015 we had 62,823,458 shares of our Common Stock issued and outstanding. The following table sets forth information regarding the beneficial ownership of our Common Stock as of March 17, 2015 by: ● each person known by us to be the beneficial owner of more than 5% of our Common Stock; ● our directors; ● each of our executive officers named in the compensation tables in Item 11; and ● all of our executive officers and directors as a group. COMMON STOCK # OF % OF NAME SHARES CLASS Brian Ross (1) % Santi Pierini (2) % Michael Lin (3) % David Stewart (4) % Damon Stein (5) % Mario Marsillo Jr.(6) % Gregory Akselrud(6) < 0.1 % Jeff McCollum (7) % All current officers and directors as a group (7 persons) % Includes 4,841 ,667options vested and that will vest within the next 60 days. Includes 270 ,833 options vested and that will vest within the next 60 days and 275,055 warrants vested and that will vest within the next 60 days . Includes 350,000 options vested and that will vest within the next 60 days and 233,380 warrants vested and that will vest within the next 60 days . Includes 929 ,167options vested and that will vest within the next 60 days and 333,400 warrants vested and that will vest within the next 60 days . Includes 3,516 ,667options vested and that will vest within the next 60 days and 225,000 exercisable warrants. Includes 15 ,000 options vested and that will vest within the next 60 days. (7) Terminated on September 8, 2014. Securities authorized for issuance under equity compensation plans. The table below provides information regarding all compensation plans as of the end of the most recently completed fiscal year (including individual compensation arrangements) under which equity securities of the registrant are authorized for issuance.Our stock option plan, or the Plan, was adopted effective as of December 15, 2006 and options may be granted under thePlan through December 14, 2016.The Plan was amended effective as of May 17, 2006, May 5, 2011, and May 27, 2012 to increase the number of shares available under the Plan for non-qualified stock options from 4,300,000 to 22,500,000. The Plan was amended effective May 24, 2012 to increase the number of options that may be granted in any year to any optionee from 2,000,000 to 4,000,000 shares. The Plan permits the grant of both incentive stock options (if our shareholders approve the plan) and non-qualified stock options. In addition, in 2014, we issued warrants to purchase up to an aggregate of 5,050,000 shares of our Common Stock to certain of our executive officers as individual compensation arrangements. Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders n/a n/a n/a Equity compensation plans not approved by security holders $ Total $ Item 13. Certain Relationship and Related Party Transactions, and Director Independence. Related Person Transactions None. Director Independence As our Common Stock is currently quoted on the OTCQB Marketplace, we are not subject to the rules of any national securities exchange which require that a majority of a listed company’s directors and specified committees of the Board of Directors meet independence standards prescribed by such rules. We believe that Mr. Marsillo and Mr. Akselrud would qualify as "independent" if we were subject to the rules of the Nasdaq Stock Market. 28 Item 14. Principal Accountant Fees and Services The following table summarizes the fees of RBSM LLP, our independent registered public accounting firm billed for each of the last two fiscal years for audit services and other services: Fee Category Audit Fees (1) $ $ Audit Related Fees - - Tax Fees (2) All Other Fees - - Total Fees $ $ (1) Consists of fees for professional services rendered in connection with the review of our three quarterly reports on Form 10-Q and the financial statements included in our Annual Report on Form 10-K. (2)Consists of fees relating to our tax compliance and tax planning. We do not have an Audit Committee. Our Board of Directors pre-approves all auditing services and permissible non-audit services provided to us by our independent registered public accounting firm. All fees listed above were pre-approved in accordance with this policy. PART IV Item 15.Exhibits and Financial Statement Schedules a. Index to Financial Statements and Financial Statement Schedules Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2014 and 2013 F-3 Consolidated Statements of Operations for the yearsended December 31, 2014 and 2013 F-4 Consolidated Statements of Shareholders’Equity for theyears ended December 31, 2014 and 2013 F-6 Consolidated Statements of Cash Flows for the years ended December 31, 2014 and 2013 F-7 Notes to Consolidated Financial Statements F-8 – F-19 All other schedules for which provision is made in the applicable accounting regulations of the SEC are not required under the related instructions, or are inapplicable, and therefore have been omitted. b. Exhibits EXHIBIT NO. DESCRIPTION Composite Copy of Certificate of Incorporation, as amended as of October 10, 2014 (incorporated by reference to the Company's Quarterly Report on Form 10-Q (file no. 000-52635) filed on November 12, 2014). Certificate of Designation of 10% Series A Convertible Preferred Stock (incorporated by reference to Exhibit 3.1 to the Company’s Registration Statement on Form SB-2 (file no. 333-139586)filed on December 22, 2006). 29 Certificate of Designation of 8% Series B Convertible Preferred Stock (incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-QSB (file no. 000-52635)filed on August 13, 2007). By-laws of the Company (incorporated by reference to the Company’s Registration Statement on Form SB-2 (file no. 333-139586) filed on December 22, 2006). Certificate of Amendment to the Certificate of Designation of 8% Series B Convertible Preferred Stock (incorporated by reference to the Company's Annual Report on Form 10-K (file no. 000-52635) filed on March 29, 2012). Form of Common Stock Certificate (incorporated by reference to the Company’s Registration Statement on Form SB-2 (file no. 333-139586) filed on December 22, 2006). Form of Common Stock Purchase Warrant for 8% Series B Convertible Preferred Stock (incorporated by reference to the Company’s Quarterly Report on Form 10-QSBfiled on August 13, 2007). Form of Common Stock Purchase Warrant (incorporated by reference to the Company's Current Report on Form 8-K (file no. 000-52635) filed on May 6, 2010). Common Stock Purchase Warrant (incorporated by reference to the Company's Current Report on Form 8-K (file no. 000-52635) filed on September 27, 2012). Warrant to Purchase Stock issued September 27, 2012 (incorporated by reference to the Company's Current Report on Form 8-K (file no. 000-52635) filed on September 27, 2012). Warrant to Purchase Stock issued March 17, 2014 (incorporated by reference to the Company’s Current Report on Form 8-K (file No 000-52635) filed on March 19, 2014). 4.7*, ** Warrant to Purchase Stock issued September 18, 2014. 4.8*, ** Warrant to Purchase Stock issued December 12, 2014. 4.9*, ** Warrant to Purchase Stock issued December 12, 2014. 10.1* Employment Agreement, dated November 9, 2012, between Accelerize New Media, Inc. and Brian Ross (incorporated by reference to the Company's Quarterly Report on Form 10-Q (file no. 000-52635) filed on November 14, 2012). 10.2* Employment Agreement, dated November 9, 2012, between Accelerize New Media, Inc. and Damon Stein (incorporated by reference to the Company's Quarterly Report on Form 10-Q (file no. 000-52635) filed on November 14, 2012). 10.3* Employment Agreement, dated May 13, 2013, between Accelerize New Media, Inc. and Jeff McCollum(incorporated by reference to the Company's Quarterly Report on Form 10-Q (file no. 000-52635)filed on May 13, 2013). 10.4* Employment Agreement, dated May 13, 2013, between Accelerize New Media, Inc. and David Stewart (incorporated by reference to the Company's Quarterly Report on Form 10-Q (file no. 000-52635) filed on May 13, 2013). 10.5* Amendment No. 1 to Employment Agreement, dated as of September 8, 2014, between Accelerize Inc. and David Stewart (incorporated by reference to the Company’s Current Report on Form 8-K (file no. 000-52635) filed on September 9, 2014). 10.6* Employment Agreement, dated as of June 26, 2013, between Accelerize New Media, Inc. and Michael Lin (incorporated by reference to the Company's Quarterly Report on Form 10-Q (file no. 000-52635) filed on May 13, 2013). 10.7* Amendment No. 1 to Employment Agreement, dated as of January 8, 2014, between Accelerize New Media, Inc. and Michael Lin (incorporated by reference to the Company's Quarterly Report on Form 10-Q (file no. 000-52635) filed on May 13, 2013). 10.8* Amendment No. 2 to Employment Agreement, dated as of August 8, 2014, between Accelerize New Media, Inc. and Michael Lin (incorporated by reference to the Company’s Current Report on Form 8-K (file no. 000-52635) filed on August 11, 2014). 10.9*
